MANNING CURTIS BRADSHAW
 & BEDNAR PLLC
Alan C. Bradshaw, #4801
Chad R. Derum, #9452
Douglas Crapo, #14620
136 E. South Temple, Suite 1300
Salt Lake City, Utah 84111
(801) 363-5678
abradshaw@mc2b.com
cderum@mc2b.com
dcrapo@mc2b.com
Attorneys for Plaintiff
IHC Health Services, Inc.

                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

                                                     OBJECTION TO ELAP’S PROPOSED
 IHC HEALTH SERVICES, INC., a non-profit               ORDER ON ELAP’S DISCOVERY
 Utah corporation,                                        MOTION CONCERNING
                                                      INTERMOUNTAIN’S REFUSAL TO
          Plaintiff,                                 PRODUCE PATIENT INFORMATION
 vs.
                                                          Civil No. 2:17-cv-01245-JNP-EJF
 ELAP SERVICES, LLC, a limited-liability
 company,                                                       Judge Jill N. Parrish
          Defendant.
                                                          Magistrate Judge Evelyn J. Furse


         Plaintiff IHC Health Services, Inc. (“Intermountain”) submits this objection to ELAP

Services, LLC’s (“ELAP”) Proposed Order on ELAP’s Discovery Motion Concerning

Intermountain’s Refusal to Produce Patient Information.

                                        BACKGROUND

         On July 10, 2019, the Court heard argument on ELAP’s short form discovery motion

concerning Intermountain’s refusal to produce patient information [Dkt. 76]. At the close of the

hearing, the Court ruled from the bench, granting in part and denying in part ELAP’s motion.


{01906677.DOCX / 2}
The Court directed ELAP’s counsel to prepare and submit an order to the Court [Dkt. 94].

ELAP’s counsel subsequently prepared a draft order and submitted it to Intermountain’s counsel

for review. Thereafter, the parties met and conferred extensively concerning the scope of the

proposed order, including whether ELAP’s proposed order is consistent with the Court’s ruling

from the bench.

         The parties were able to resolve some, but not all, of their differences about the scope of

the Court’s ruling during the meet and confer discussions. On August 16, 2019, ELAP submitted

its proposed order on the Motion to the Court.1 Intermountain objects to that proposed order for

the reasons set forth herein and submits its own alternative proposed order, which is attached as

Exhibit B hereto.2

                                             OBJECTION

         Intermountain objects to ELAP’s Proposed Order on several grounds. As a general

matter, Intermountain’s objections can be classified in two categories: First, Intermountain

objects to the portions of ELAP’s proposed order that include rulings the Court did not make

during the July 10 hearing. Second, Intermountain objects to ELAP’s proposed order to the

extent it excludes rulings the Court did make during the July 10 hearing.

I.       ELAP’s Proposed Order Includes Rulings the Court Did Not Make.

         Objection 1: Intermountain objects because ELAP’s identification of which specific

discovery requests seek “billing records” is inconsistent with the Court’s bench ruling.


         1
             See Exhibit A, ELAP’s Proposed Order (sent to chambers by email) on August 16,
2019.
         2
             A redline comparison of the two proposed orders is attached hereto as Exhibit C.



{01906677.DOCX / 2}                              –2–
          At the July 10 hearing the Court distinguished between “billing records” and “non-

billing records,” concluding that patients may have waived the physician-patient privilege for

“billing records” that relate to Intermountain’s efforts to collect payment for services rendered.3

However, in an attempt to expand the scope of the Court’s ruling, ELAP’s proposed order uses

the phrase “billing-related documents and information” to define the scope of the types of

information for which a waiver may exist. The Court never used such language.

          Specifically, ELAP’s proposed order states that “For purposes of this Order, billing

related documents and information include documents and information responsive to

Interrogatories 13 and 17, and Requests for Production 2, 3, 4, 9, 24, 25, 26, 38, 61, 65, 67, and

68.” See Proposed Order at 2. However, the Court never made any ruling concerning whether

specific ELAP discovery requests constitute requests for “billing records” that are used to collect

payment from patients. In fact, ELAP’s counsel made a point at oral argument not to address

specific discovery requests. Nevertheless, ELAP seeks to take hold of the judicial reins by

defining requests seeking “billing records” to include requests that seek information having

nothing to do with the information that patients authorize Intermountain to use to obtain

payment for their care upon admission to an Intermountain facility.4



3
    The Court’s definition of what constitutes a “billing record” is discussed infra at Objection 5.
4
  For example, several of the discovery requests ELAP says seek “billing records” have nothing
to do with the actual billing records created to collect payment from patients, but instead seek
discovery of the amounts Intermountain hypothetically would have received had the patient been
covered by a completely different health plan. These include Interrogatory 13 (asking what
Intermountain would have received from Medicare if the patient had been covered by Medicare
instead of an ELAP-affiliated Plan); RFP 9 (seeking documents reflecting what Intermountain
received for services rendered to patients covered by other payors for services provided to
ELAP-affiliated patients); RFP 24 (seeking documents showing the average amounts paid by in-



{01906677.DOCX / 2}                               –3–
         The fact that ELAP references its discovery requests by number, but fails to enumerate

the request in the text of the proposed order so that the Court can understand what ELAP is

asking the Court to rule upon demonstrates ELAP does not want the Court to look too closely at

how ELAP is re-writing the bench ruling. Instead, ELAP seeks to expand the scope of the

Court’s ruling to lend credibility to its burdensome discovery requests seeking information that

have nothing to do with collecting payment from patients.

         Objection 2: Intermountain objects because ELAP’s proposed Order imposes on

Intermountain the burden to identify patients that have revoked the waiver of the physician-

patient privilege “within 30 days.” The Court said nothing at the July 10 hearing about which

party should be responsible for identifying the patients that have revoked the waiver. Nor did the

Court impose a deadline.

         As ELAP represented to the Court at the hearing, the waiver-revocation letters were

prepared by ELAP and attorneys it engaged, and ELAP is thus in the best position to collect such

letters efficiently and with precision. Indeed—despite multiple requests—ELAP has failed to

network health plans or health insurers for services received by patients covered by ELAP
Plans); RFP 25 (seeking documents showing the average amount paid by out-of-network health
plans or insurers for services received by patients covered by ELAP Plans); RFP 26 (seeking
documents showing the average amount paid by self-pay patients for services received by
patients covered by ELAP Plans). ELAP also seeks to define as requests for “billing records” its
interrogatories and document requests that seek information related to this litigation, not patient
billing records. These include Interrogatory 24 (seeking information about damages mitigation
efforts); RFP 67 (seeking documents concerning allegations in ¶ 68 of the SAMC); and RFP 68
(seeking documents referenced while responding to ELAP’s discovery requests). Furthermore,
ELAP also erroneously defines several other requests as seeking “billing records.” For example,
Interrogatory 17 seeks communications between Intermountain and ELAP or its “agents” and
RFP 47 seeks transcripts of testimony given by Intermountain concerning health care reform,
health care costs and charges, health care economics, or health care finance.




{01906677.DOCX / 2}                            –4–
provide Intermountain with sufficient identifying information for ELAP patients so that

Intermountain could distinguish those patients from the millions of other patient records that

Intermountain retains and avoid likely errors and confusion based on using incomplete patient

identifiers. As such, ELAP should bear the burden. If the Court is inclined to seek a

compromise, Intermountain suggests that the parties jointly share the obligation to identify

patients and report back to the Court within 30 days on the status of their efforts if they have

been unable to complete the task.

         Objection 3: Intermountain objects because ELAP’s proposed order imposes on

Intermountain the burden to produce responsive documents for the patients who have not

revoked the privilege waiver “within 30 days.” Again, the Court said nothing about such

obligations or deadlines at the July 10 hearing. Not only does Intermountain have other

objections to the production of such information, it would be unworkable for Intermountain to

have to comply with this obligation because Intermountain lacks the discreet patient-identifiers

referenced in the preceding objection. Requiring that Intermountain produce the information

within 30 days also implicitly overrules Intermountain’s separate objection based on

burdensomeness, which the Court expressly did not address at the hearing.

II.      ELAP’s Proposed Order Excludes Rulings that the Court Did Make.

         Objection 4: Intermountain objects because ELAP has excluded from its proposed order

the Court’s statement at the hearing that the joint letter from the parties clarifying the scope of

the waiver should be sent to the patients’ lawyers or to individual “if not represented.” This

clarification that the letter should go to patients directly “if not represented” raises the issue of

whether the patients are currently represented by the lawyers that sent the original revocation



{01906677.DOCX / 2}                              –5–
letter and whether the scope of that engagement includes advising patients about waiver of their

rights in a matter adverse to ELAP. Intermountain strongly objects to sending letters to ELAP-

paid lawyers that may have formerly represented patients but whom have no ongoing

representation or have only limited representation defending against hospital collections but not

the patients’ other interests.

         As the Court knows from prior argument and briefing, the lawyers that ELAP hires to

defend patients from hospital collections are contractually obligated not to take positions adverse

to ELAP.5 As such, it is unlikely that letters sent to ELAP-affiliated lawyers, but not to patients

directly, will result in responses that reflect an independent determination of the patients’ rights.

Rather, if the letters are sent only to ELAP’s hired lawyers, it can be presumed that the lawyers

(because of their obligations to ELAP) will necessarily advise their clients in a manner that puts

ELAP’s interests ahead of the patients’ interests when it comes to disclosing their personal

records. In short, the question of whether patients want their billing records and/or other medical

information shared with ELAP or anyone else should not be left to lawyers whose primary

loyalty is to ELAP. This concern can be addressed by stating that the joint letter should be sent

to the patient’s lawyer only if the lawyer “continues to represent the patient independent of

ELAP’s interests”.




5
  See Sample Attorney-Client Representation Agreement, included at pp. 17–18 of the “Welcome
to ELAP” packet, attached hereto as Exhibit D (explaining, inter alia, that the law firm ELAP
engages to defend the patient takes the position that the hospital has been paid appropriately, that
the firm will not appeal on the patient’s behalf any benefits determination that ELAP makes, and
that the client waives any conflict of interest between the firm’s representation of both the client
and ELAP).



{01906677.DOCX / 2}                             –6–
         Objection 5: Intermountain objects because ELAP’s proposed order omits the Court’s

definition of what constitutes a “billing record.” The Court was specifically asked to clarify at

the July 10 hearing what a billing record includes and the Court identified the two types of bills

discussed during the hearing (the Uniform Bill and the Itemized Statement) as well as billing

notes concerning the collection of payment from patients, patient challenges to billing and/or

communications with patients about writing off a bill.

         ELAP’s proposed order intentionally omits this clarification of what constitutes a “billing

record” because ELAP wants to impermissibly expand the scope of the Court’s order beyond the

types of documents actually used to collect payment and into requests seeking many other types

of information (as described in footnote 4 supra). ELAP’s omission of this important element of

the Court’s bench ruling is not accidental and was discussed frequently in the parties’ meet and

confer discussions concerning the proposed order. In fact, the Court’s clarification of what

constitutes a “billing record” is the prism through which the decision should be made concerning

what types of records patients agreed to waive disclosure of upon facility admission. ELAP

wants to characterize things like the hypothetical amounts Intermountain would have accepted

from other payors as a patient’s “billing record” to lend legitimacy to discovery that runs far

afield of any material issue in the case and is instead calculated to impose unnecessary discovery

burdens on Intermountain.

                                          CONCLUSION

         Intermountain objects to ELAP’s proposed order for the reasons stated above and instead

asks the Court to enter the proposed order attached as Exhibit B hereto.




{01906677.DOCX / 2}                             –7–
         RESPECTFULLY SUBMITTED this 19th day of August 2019.

                             MANNING CURTIS BRADSHAW & BEDNAR PLLC

                                /s/ Chad R. Derum
                             Alan C. Bradshaw
                             Chad R. Derum
                             Douglas J. Crapo
                             Attorneys for Plaintiff
                             IHC Health Services, Inc. dba Intermountain Health Care, Inc.




{01906677.DOCX / 2}                      –8–
                                CERTIFICATE OF SERVICE

      I certify that on August 16, 2019 I will cause a true and correct copy of the foregoing
document to be served in the method indicated below to the following:



         VIA FACSIMILE                          John W. Mackay
         VIA HAND DELIVERY                      Ray Quinney & Nebeker P.C.
         VIA U.S. MAIL                          36 South State Street, Suite 1400
         VIA UPS/FEDEX                          Salt Lake City, Utah 84111
         VIA EMAIL
 X       VIA ECF                                Attorneys for Defendant




                                                Thomas E. Lavender III
         VIA FACSIMILE                          ted.lavender@fisherbroyles.com
         VIA HAND DELIVERY                      Kristopher R. Alderman
         VIA U.S. MAIL                          kris.alderman@fisherbroyles.com
         VIA UPS/FEDEX                          Fisher Broyles
         VIA EMAIL                              945 East Paces Ferry Road, Suite 2000
 X       VIA ECF                                Atlanta GA 30326
                                                Attorneys for Defendant


                                                Stephen E. W. Hale
         VIA FACSIMILE                          shale@parrbrown.com
         VIA HAND DELIVERY                      Bentley J. Tolk
         VIA U.S. MAIL                          btolk@parrbrown.com
         VIA UPS/FEDEX                          Parr Brown Gee & Loveless
         VIA EMAIL                              101 South 200 East, Suite 700
 X       VIA ECF                                Salt Lake City, Utah 84111
                                                Attorneys for Defendant



                                                 /s/ Chad R. Derum




{01906677.DOCX / 2}                           –9–
